Case 1:17-cv-01789-DLC Document 398 Filed 08/23/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

ae ee i i a a a i a ee x
: 1lvevl7/89 (DLC)
SECURITIES AND EXCHANGE COMMISSION,
ORDER
Plaintiff,
—-V¥-
LEK SECURITIES CORPORATION, SAMUEL : USDC SDNY
LEK, VALI MANAGEMENT PARTNERS d/b/a: DOCUMENT
AVALON FA, LTD., NATHAN FAYYER, and ELECTRON
SERGEY PUSTELNIK a/k/a SERGE PUSTELNIK: 50" a UNICALLY FILED
: BANAL we
 OeSTy PP
Defendants. : DATE FILED: ZIQS/ DolF
i i nn ee eee ee xX

DENTSE COTE, District Judge:

The Court having arranged for a panel of jurors to appear
on Wednesday, October 16, 2019, it is hereby

ORDERED that the parties shall confer and by September 27
provide any requests, objections or comments on the attached
draft questionnaire for this panel, which is addressed solely to
the issue of the length of the trial.

iT IS FURTHER ORDERED that the SEC and counsel for the
defendants shall discuss a procedure (1) for their review of
these questionnaires on October 17 to reach agreement, where
possible, as to which members of the venire should be excused
because jury service would impose an undue hardship on them; and

(2) for their presentation to the Court by October 18 at noon of

 

 

 
Case 1:17-cv-01789-DLC Document 398 Filed 08/23/19 Page 2 of 2

their joint requests to excuse jurors and their separate

requests to excuse where agreement could not be reached.

Dated: New York, New York
August 23, 2019

Lewis CM,

fed COTE |
United States District Judge

 

 
